Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 30, 1964 after a jury trial, convicting him of burglary in the third degree, and imposing sentence. Defendant’s conviction was based, in part, upon his alleged confession which, on the trial, the defendant contended had been coerced. The issue as to whether the confession was voluntary or involuntary was submitted to the jury. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision (People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur. ,